Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In accordance with the Remarks filed 03/30/2022, claims 1-6 and 19 are non-elected for examination, and claims 7-18 and 20 are elected for examination on the merits and pending.
This application is a continuation of PCT/CN2018/075004 (filed 02/01/2018).

Examiner Remarks
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for” or “generic placeholder") are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for” or “generic placeholder") are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Regarding claim 20, this claim recites the following:
(a) “the program comprising instructions for performing a step: receiving…” (in lines 3-5), such function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function, is presumed to invoke 35 U.S.C. 112(f).  For the record, the examiner has identified the corresponding structure, material, or acts in figure 3 of the originally filed drawing.

Claim Rejections - 35 USC § 101
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 7 is directed to the abstract idea of an entity receives one or more signals from another entity.  The processes of receiving, by a terminal, frequency division discovery signals (DRSs)…from a network device all describe the abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of “[signal] on a channel of a preset carrier” is well-understood and conventional activities previously known to the industry.  None of the limitations, considered as an ordered combination, provide eligibility, because taken as a whole, the claim simply instruct the practitioner to implement the abstract idea with routine, conventional activity.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 20170099126 A1, hereinafter Yoo), in view of Li et al. (US 20170093542 A1, hereinafter Li).

Regarding claim 7, Yoo teaches a channel transmission method, comprising (in general, see figures 3/A/B/C along with fig. 4 and their corresponding paragraphs, in particular, see fig. 3A or 3B): 
receiving, by a terminal, frequency division discovery signals (DRSs) on a channel of a preset carrier from a network device, wherein the frequency division DRSs are all of a plurality of frequency division DRSs transmitted on the channel of the preset carrier from the network device (see at least para. 71 of fig. 3A along with para. 52, e.g. a successful CCA 315-a may enable DRS to be transmitted; NOTE, fig. 3B is also applicable)
Yoo differs from the claim, in that, it does not specifically disclose a part of a plurality of frequency division DRSs, which is well known in the art and commonly used for providing efficient and fair spectrum sharing scheme.
Li, for example, from the similar field of endeavor, teaches similar or known mechanism of a part of a plurality of frequency division DRSs (see at least fig. 2 and para. 27, e.g. DRS is transmitted at position 224), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Li into the method of Yoo for providing efficient and fair spectrum sharing scheme.

Regarding claim 8, Yoo in view of Li teaches a maximum channel bandwidth determined by frequency domain positions of the plurality of frequency division DRSs is greater than or equal to a reference bandwidth, the maximum channel bandwidth is determined by a maximum frequency domain distance of frequency domain distances of any two DRSs in the plurality of frequency division DRSs.  (Yoo, see at least para. 74 along with para. 71, e.g.  an 80 MHZ eCC carrier may include four 20 Mhz channels such as channel 305-a)

Regarding claim 9, Yoo in view of Li teaches the reference bandwidth is less than or equal to a carrier bandwidth of the preset carrier, the frequency domain positions of the plurality of DRSs are within a bandwidth range corresponding to the carrier bandwidth, and the preset carrier comprises an unlicensed carrier.  (Yoo, see at least para. 74 along with para. 51, e.g. DRS configuration 302 may represent an example in which a separate DRS is used over all channels in a LAA system)

Regarding claim 10, Yoo in view of Li teaches a ratio of the reference bandwidth to a carrier bandwidth of the preset carrier is greater than 0 and less than or equal to 1, the frequency domain positions of the plurality of DRSs are within a bandwidth range corresponding to the carrier bandwidth, and the preset carrier comprises an unlicensed carrier.  (Yoo, see at least fig. 3C and para. 78-79, e.g. an example of the eCC DRSs occupy 3 of the 4 channels)

Regarding claim 11, Yoo in view of Li teaches each DRS comprises 1 synchronization signal block (SSB); or, each DRS comprises a primary synchronization signal (PSS) and a secondary synchronization signal (SSS); or, each DRS comprises a PSS, a SSS, and a demodulation reference signal (DMRS) for physical broadcast channel (PBCH).  (Yoo, see at least para. 72, e.g. DRS region 335-a may include DRS such as synchronization signals PSS and SSS)
Regarding claim 18, Yoo in view of Li teaches the plurality of frequency division DRSs are transmitted after the network device performs a clear channel assessment (CCA) detection on a channel of a preset carrier within a preset period and detect that a state of the channel of the preset carrier is an idle state, wherein the preset period is before a DRS transmission time window, and the preset carrier comprises an unlicensed carrier.  (Yoo, see at least para. 74-75, e.g. a DRS period 320-b and/or an eCC DRS period 325-b may follow a successful CCA 315-b)

Regarding claim 20, this claim is rejected for the same reasoning as claim 7 except this claim is in apparatus claim format.
To be more specific, Yoo in view of Li also teaches a same or similar apparatus comprising processor and memory (Yoo, see at least fig. 8), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.


Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Li, as applied to claim 7 above, and further in view of CHAKRABORTY et al. (US 20180213493 A1, hereinafter CHAKRABORTY).

Regarding claim 12, Yoo in view of Li teaches the plurality of frequency division DRSs correspond to a plurality of frequency division synchronization signal blocks (SSBs); frequency domain positions of the plurality of frequency division SSBs are of a carrier bandwidth of the preset carrier, and the preset carrier comprises an unlicensed carrier.  (Yoo, see at least para. 71-72, e.g. DRS region 335-a may include DRS such as synchronization signals PSS and SSS)
Yoo in view of Li differs from the claim, in that, it does not specifically disclose [SSBs are] determined by a position of a synchronization raster, which is well known in the art and commonly used for improving synchronization coverage.
CHAKRABORTY, for example, from the similar field of endeavor, teaches similar or known mechanism such that [SSBs are] determined by a position of a synchronization raster (CHAKRABORTY, see at least fig. 6 and its para. 55-56 along with para. 25, e.g. network employs a SYNC raster and the SS bandwidth is significantly less than the system bandwidth), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate CHAKRABORTY into the method of Yoo in view of Li for improving synchronization coverage.

Regarding claim 15, Yoo in view of Li and CHAKRABORTY teaches the plurality of frequency division DRSs corresponds to a plurality of frequency division synchronization signal blocks (SSBs); frequency domain positions of the plurality of frequency division SSBs are transmitted on a frequency domain position associated with an asynchronization raster of a carrier bandwidth of the preset carrier, and the preset carrier comprises an unlicensed carrier. (Yoo, see at least para. 71-72; CHAKRABORTY, see at least fig. 6 and its para. 55-56 along with para. 25, e.g. network employs a SYNC raster and the SS bandwidth is significantly less than the system bandwidth)


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Li and CHAKRABORTY, as applied to claims 1 and 12 above, and further in view of LY et al. (US 20180131487 A1, hereinafter LY).

Regarding claim 13, Yoo in view of Li and CHAKRABORTY teaches all of the subject matters in claims 1 and 12, except the position of the synchronization raster is determined by a cell identifier, which is well known in the art and commonly used for reducing complexity of frequency scanning.
LY, for example, from the similar field of endeavor, teaches similar or known mechanism such that the position of the synchronization raster is determined by a cell identifier (see at least para. 73, e.g. see at least step 402), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate LY into the method of Yoo in view of Li and CHAKRABORTY for reducing complexity of frequency scanning.

Regarding claim 14, Yoo in view of Li and CHAKRABORTY teaches all of the subject matters in claims 1 and 12, except the position of the synchronization raster is configured by a system message or radio resource control (RRC) signaling, which is well known in the art and commonly used for reducing complexity of frequency scanning.
LY, for example, from the similar field of endeavor, teaches similar or known mechanism such that the position of the synchronization raster is configured by a system message or radio resource control (RRC) signaling (see at least para. 73 along with para. 70, e.g. see at least step 402 along with step 304), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate LY into the method of Yoo in view of Li and CHAKRABORTY for reducing complexity of frequency scanning.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Li, as applied to claims 1 and 12 above, and further in view of Au et al. (US 20180332515 A1, hereinafter Au).

Regarding claim 16, Yoo in view of Li teaches the plurality of frequency division DRSs corresponds to a plurality of frequency division SSBs (Yoo, see at least para. 71-72, e.g. DRS region 335-a may include DRS such as synchronization signals PSS and SSS).
Yoo in view of Li differs from the claim, in that, it does not specifically disclose indexes of the plurality of frequency division SSBs are same, and cell identifiers corresponding to the plurality of frequency division SSBs are same, which is well known in the art and commonly used for reducing latency and processing.
Au, for example, from the similar field of endeavor, teaches similar or known mechanism of indexes of the plurality of frequency division SSBs are same, and cell identifiers corresponding to the plurality of frequency division SSBs are same (see at least para. 54, e.g. SS blocks within an SS burst set may contain the same synchronization signals associated with the same NR Cell ID), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Au into the method of Yoo in view of Li for reducing latency and processing.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Li, as applied to claims 1 and 12 above, and further in view of PARK et al. (US 20170105112 A1, hereinafter PARK).

Regarding claim 17, Yoo in view of Li teaches the plurality of frequency division DRSs are associated with a same cell (Yoo, see at least para. 52, e.g. measurement of serving cell).
Yoo in view of Li differs from the claim, in that, it does not specifically disclose there is a quasi-co-location (QCL) relationship between any two frequency division DRSs, which is well known in the art and commonly used for improving measurement accuracy.
PARK, for example, from the similar field of endeavor, teaches similar or known mechanism of there is a quasi-co-location (QCL) relationship between any two frequency division DRSs (in general, see para. 323-381, in particular, see at least para. 378-380, e.g. QCL relation), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate PARK into the method of Yoo in view of Li for improving measurement accuracy.

Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered.  Regarding independent claims 7 and 20, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, corresponding dependent claims have also been rejected in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465